84668: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-30063: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84668


Short Caption:BRADFORD (JULIUS) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C271678Classification:Criminal Appeal - Other - Other/Proper Person


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJulius Bradford
					In Proper Person
				


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


05/05/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


05/05/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-14403




05/10/2022Order/ProceduralFiled Order Directing Transmission of Record and Regarding Briefing. Record on Appeal due: 30 days. 
Within 120 days, appellant may file either (1) a brief that complies with the requirements in NRAP 28(a) and NRAP 32; or (2) the "Informal Brief Form for Pro Se Parties" provided by the supreme court clerk. NRAP 31(a)(1). If no brief is submitted, the appeal may be decided on the record on appeal. (SC)22-14848




05/12/2022Record on Appeal DocumentsFiled Record on Appeal - C271678 - VOL 1. (SC)22-15126




05/19/2022Record on Appeal DocumentsFiled Record on Appeal. (SEALED) pages 1-7. (SC)


05/19/2022Record on Appeal DocumentsFiled Record on Appeal. (SEALED) pages 8-24. (SC)


06/22/2022MotionFiled Proper Person Motion for Copy of Trial Court Record. (SC)22-19631




07/14/2022Order/ProceduralFiled Order. Appellant has filed a pro se motion for an order directing the district court clerk or another source to provide him with a copy of the trial court record.  The motion is denied.  However, the clerk of this court shall provide appellant with a copy of the guilty plea agreement included in the record on appeal at pages 27-31. (SC)22-22226




09/14/2022MotionFiled Proper Person Motion to Voluntarily Dismiss Appeal. (SC)22-28798




09/26/2022Order/DispositionalFiled Order Dismissing Appeal. Appellant has filed a motion to voluntarily dismiss this appeal. Cause appearing, the motion is granted. "This appeal is dismissed." Case Closed/No Remittitur Issued. (SC)22-30063





Combined Case View